MEMORANDUM **
Carlos Gomez, a native and citizen of the Dominican Republic, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. See Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006). We deny the petition for review.
The agency properly determined that Gomez was removable under 8 U.S.C. § 1227(a)(2)(A)(ii), because his convictions for petty theft did not arise out of a single scheme of misconduct and are categorically crimes involving moral turpitude. See United States v. Esparza-Ponce, 193 F.3d 1133, 1136-37 (9th Cir.1999); see also Tall v. Mukasey, 517 F.3d 1115, 1119 (9th Cir. 2008) (an offense that has an element of intent to defraud or is inherently fraudulent by nature categorically qualifies as a crime involving moral turpitude).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.